The opinion of the court was delivered by
Breaux, J.
The defendant was indicted for interfering with a labor contract. The statute denounces as a misdemeanor the inticing or inducing away of a laborer from his employer, or the place rented, before the expiration of his contract, upon which money or goods have been advanced, without first tendering to the person by whom the advances are made the rent or the value of the goods advanced. The penalty consists of a fine in a sum not less than ten, nor more than two hundred dollars, and in default of payment, imprisonment a stated number of days is to follow.
The defendant moved to quash the indictment, and to that end alleged that Section 2 of Act 50 of 1892 conflicts with Article 31 of the *271Constitution of this state, which provides that every law of the General Assembly must embrace one subject only and that this subject must be indicated in the title.
The judge of the district court sustained the motion. The State prosecutes this appeal.
On Motion to Dismiss the Appfal.
The defendant and appellee urges as ground to dismiss the appeal that the Constitution makes no provision for an appeal in the misdemeanor with which the accused is charged.
No one will deny that Article 85 of the Constitution of 1898 invests this court with jurisdiction on appeal in all cases in which an ordinance of a municipal corporation, or a law of this State, has been declared unconstitutional in civil cases. But the contention of the learned counsel for the defendant is that the grant of jurisdiction is limited to civil matters. He bases his argument upon the words which follow the paragraph to which we have just referred, limiting appeal-able eases to questions of law alone, “whenever the punishment of death or imprisonment at hard labor may be inflicted, or a fine exceeding three hundred dollars, or imprisonment exceeding six months, is actually imposed;” and that, in consequence, Act 50 of 1892, as relates to appeal, does not come within the grant of jurisdiction.
“When a law of this State has been declared unconstitutional,” must be held to refer to all cases, whether in civil or criminal matters, unless restricted in terms in another part of the article. The words which follow, viz: “And to criminal cases on questions of law alone,” and those following in the article, add to the extent of the jurisdiction instead of restricting the jurisdiction. We have every reason to infer that if it had been the intention to limit the jurisdiction to civil matters, it would have been expressly stated, and that the words “all cases” would not have been used.
The issue falls directly within the terms of the Constitution granting to the State the right to be heard in support of the constitutionality of the law which has been declared unconstitutional. The issue is not one in which the defendant attacks the law as unconstitutional, but it relates to a decision in which a statute was declared unconstitutional. It is evident it was not the intention to let different antagonistic action be taken by the courts, the one holding a law constitutional and the *272other unconstitutional in unappealable cases. There was necessity in this respect to maintain the uniformity of jurisprudence, and to that end, we think the words “in all cases wherein a law has been declared unconstitutional” have been inserted in this article.